407 Pa. 566 (1962)
Levin, Appellant,
v.
Blue Mountain Dairy, Inc.
Supreme Court of Pennsylvania.
Argued April 27, 1962.
May 21, 1962.
Before BELL, C.J., JONES, COHEN, EAGEN and O'BRIEN, JJ.
Charles H. Weidner, with him Stevens & Lee, for appellant.
*567 C. Wilson Austin, with him Edward Youngerman, for appellees.
OPINION PER CURIAM, May 21, 1962:
Plaintiff-appellant appeals from an order of the court below dismissing his motion for judgment on the pleadings in an action of assumpsit.
Summary judgments should be entered only in cases that are free and clear from doubt: Dutch Pantry, Inc. v. Shaffer, 396 Pa. 102, 151 A.2d 621 (1959); Ross v. Metropolitan Life Ins. Co., 403 Pa. 135, 169 A.2d 74 (1961). Our study of the record impels us to the conclusion that this is not such a case.
Order affirmed.